          Case 1:20-cv-02738-SDG Document 84 Filed 03/10/21 Page 1 of 8




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

    DEVIN TODD,
         Plaintiff,
                           v.                                   Civil Action No.
    LG CHEM, LTD and                                           1:20-cv-02738-SDG
    LG CHEM AMERICA, INC.,

         Defendants.

                                OPINION AND ORDER

        This matter is before the Court on Defendant LG Chem America, Inc.’s

(LG Chem America) partial motion to dismiss [ECF 15] and Plaintiff Devin Todd’s

alternative request for leave to file an amended complaint [ECF 23]. After careful

consideration of the parties’ briefing, the Court GRANTS LG Chem America’s

partial motion to dismiss and DENIES Plaintiff’s request for leave to amend.

I.      BACKGROUND

        The following facts are treated as true for purposes of this motion.1 On

February 15, 2017, Plaintiff Devin Todd was injured when a battery, manufactured

by Defendant LG Chem, Ltd., exploded inside his e-cigarette device while the


1     Bryant v. Avado Brands, Inc., 187 F.3d 1271, 1274 (11th Cir. 1999) (“At the motion
      to dismiss stage, all well-pleaded facts are accepted as true, and the reasonable
      inferences therefrom are construed in the light most favorable to the
      plaintiff.”).
         Case 1:20-cv-02738-SDG Document 84 Filed 03/10/21 Page 2 of 8




device was in his pocket.2 As a result of the explosion, Todd suffered severe burns,

and sustained various other serious and permanent physical, as well as emotional,

injuries.3 Todd is a resident of Missouri, was injured at his place of work in

Missouri, and was treated for his injuries in Missouri.4

       On October 2, 2018, Todd filed suit in the Circuit Court of Jackson County,

Missouri against the e-cigarette device vendors and LG Chem America.5 Todd

voluntarily dismissed LG Chem America from the suit on December 12, 2018.6 On

June 29, 2020, Todd filed his Complaint against LG Chem America and LG Chem,

Ltd. in this Court because LG Chem America resides in this district and he believed

LG Chem, Ltd., a South Korean company, would be subject to the Court’s

jurisdiction based on its relationship with LG Chem America.7 LG Chem America

has moved to dismiss Todd’s products liability, negligence, and Magnuson-Moss

Warranty Act (MMWA) claims as time barred and because the MMWA claim fails




2   ECF 1, ¶¶ 57–60.
3   Id. ¶¶ 59–60.
4   Id. ¶¶ 1, 57–60.
5   ECF 22-1, at 4–33.
6   Id. at 67.
7   ECF 1, ¶¶ 2–16, 20.
             Case 1:20-cv-02738-SDG Document 84 Filed 03/10/21 Page 3 of 8




to state a claim upon which relief can be granted.8 Todd responded in opposition

to the motion and alternatively requests leave to amend his Complaint to comply

with Georgia’s renewal statute.9 Todd, however, concedes that his MMWA claim

should be dismissed as time barred.10 LG Chem America has replied in support of

its motion and opposes amendment.11

II.         LEGAL STANDARD

            Federal Rule of Civil Procedure 8(a)(2) requires a pleading to contain a

“short and plain statement of the claim showing that the pleader is entitled to

relief.” While this standard does not require “detailed factual allegations,” the

Supreme Court has held that “labels and conclusions” or “a formulaic recitation

of the elements of a cause of action will not do.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

            To withstand a motion to dismiss for failure to state a claim under Federal

Rule of Civil Procedure 12(b)(6), “a complaint must contain sufficient factual

matter, accepted as true, to state a claim to relief that is plausible on its face.”




8     ECF 15.
9     ECF 23.
10    Id.
11    ECF 28; ECF 29.
        Case 1:20-cv-02738-SDG Document 84 Filed 03/10/21 Page 4 of 8




Am. Dental Ass’n v. Cigna Corp., 605 F. 3d 1283, 1289 (11th Cir. 2010) (quoting

Twombly, 550 U.S. at 570). A complaint is plausible on its face when a plaintiff

pleads sufficient factual content for the court to draw the reasonable inference that

the defendant is liable for the conduct alleged. Id. (citing Twombly, 550 U.S. at 556).

“The plausibility standard is not akin to a ‘probability requirement,’ but it asks for

more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556

U.S. at 678. A complaint must also present sufficient facts to “raise a reasonable

expectation that discovery will reveal evidence of the claim.” Am. Dental Ass’n, 605

F.3d at 1289 (quoting Twombly, 550 U.S. at 556).

       At the motion to dismiss stage, “all well-pleaded facts are accepted as true,

and the reasonable inferences therefrom are construed in the light most favorable

to the plaintiff.” FindWhat Inv’r Grp. v. FindWhat.com, 658 F.3d 1282, 1296 (11th Cir.

2011) (quoting Garfield v. NDC Health Corp., 466 F.3d 1255, 1261 (11th Cir. 2006)).

The Court is not bound, by contrast, to accept legal conclusions as true. Iqbal, 556

U.S. at 678–79.

III.   DISCUSSION

       A.    Todd’s Products Liability, Negligence, and MMWA Claims Are
             Barred by the Applicable Statute of Limitations.

       LG Chem America argues that Todd’s products liability, negligence, and

MMWA claims should be dismissed because they are barred by Georgia’s two-
        Case 1:20-cv-02738-SDG Document 84 Filed 03/10/21 Page 5 of 8




year statute of limitations for personal injury claims, O.C.G.A. § 9-3-33.12 As for

the products liability and negligence claims, Todd asserts that Georgia’s renewal

statute, O.C.G.A § 9-2-61, permits him to bring his claims within the “original

applicable period of limitations,” which, according to Todd, is the five-year statute

of limitations applied to personal injury suits in Missouri.13

       Georgia’s renewal statute provides:

             When any case has been commenced in either a state or
             federal court within the applicable statute of limitations
             and the plaintiff discontinues or dismisses the same, it
             may be recommenced in a court of this state or in a
             federal court either within the original applicable period
             of limitations or within six months after the
             discontinuance or dismissal, whichever is later, subject to
             the requirement of payment of costs in the original
             action.

O.C.G.A. § 9-2-61(a). Todd did not file this action within six months of the

discontinuance of the Missouri action, and so the question for the Court is whether

Missouri’s five-year or Georgia’s two-year statute of limitations is the “original

applicable period of limitations” as contemplated by the Georgia renewal statute.




12   ECF 15-1.
13   ECF 22, at 1. The Missouri statute of limitation is found at Mo. Stat.
     § 516.120(4).
         Case 1:20-cv-02738-SDG Document 84 Filed 03/10/21 Page 6 of 8




       The Court disagrees with Todd’s interpretation of “original applicable

period of limitations.” Georgia courts, and federal courts interpreting Georgia law,

generally apply Georgia’s statute of limitations. De La Paz v. DBS Mfg., Inc.,

No. 1:09-CV-749-RLV, 2009 WL 10670401, at *3 (N.D. Ga. Sept. 10, 2009)

(“[A] Georgia court or a federal court applying Georgia’s ‘choice of law’ in a tort

action which arose in a state other than Georgia will apply Georgia’s statute of

limitations to the foreign jurisdiction’s causes of action, because issues related to

statute of limitations are generally viewed as procedural.”). The Georgia Court of

Appeals, in interpreting O.C.G.A. § 9-2-61, has held that “[t]he renewal statute

does not change the legal statute of limitation; it merely treats a properly renewed

action as standing on the same footing as to limitation with the original case,” and

the “‘original statute of limitations’ thus refers to the statute of limitation which

normally applies to a cause of action.” Atlanta Country Club, Inc. v. Smith, 217 Ga.

App. 515, 516 (1995) (emphasis in original).

       Here, the statute of limitations that normally applies to Todd’s claims is the

two-year provision for personal injury actions under O.C.G.A. § 9-3-33. Todd’s

claims accrued when he was injured on February 15, 2017.14 Quinn v. Stafford, 257




14   ECF 1, ¶ 58.
            Case 1:20-cv-02738-SDG Document 84 Filed 03/10/21 Page 7 of 8




Ga. 608, 609 (1987) (concluding that personal injury claim accrues when “injury is

first sustained”). He filed his Complaint on June 29, 2020.15 Todd’s products

liability and negligence claims are, therefore, barred by the applicable statute of

limitations and must be dismissed.

           B.   Todd Is Not Entitled to Leave to Amend His Complaint.

           In response to LG Chem America’s motion to dismiss, Todd alternatively

requests leave to amend his Complaint to properly plead his action as a renewal

action.16 “Ordinarily, if the underlying facts or circumstances relied upon by a

plaintiff may be a proper subject of relief, leave to amend should be freely given.”

Crawford’s Auto Ctr., Inc. v. State Farm Mut. Auto. Ins. Co., 945 F.3d 1150, 1162

(11th Cir. 2019) (quoting Foman v. Davis, 371 U.S. 178, 182 (1962) and Hall v. United

Ins. Co. of Am., 367 F.3d 1255, 1262 (11th Cir. 2004)). “However, the District Court

may properly deny leave to amend the complaint under Rule 15(a) when such

amendment would be futile.” Id. Any amendment to Todd’s Complaint here

would be futile. As discussed, Todd cannot bring renewal claims against LG Chem

America because he failed to file his renewal complaint within the time limits set

by the statute.



15   Id.
16   ECF 23.
        Case 1:20-cv-02738-SDG Document 84 Filed 03/10/21 Page 8 of 8




      Todd’s request is also procedurally improper. In this Circuit, a party seeking

to amend a pleading must move to do so under Federal Rule of Civil Procedure

15(a) and “must either attach a copy of the proposed amendment to the motion or

set forth the substance thereof” because “a plaintiff ‘should not be allowed to

amend [his] complaint without showing how the complaint could be amended to

save the meritless claim.’” U.S. ex rel. Atkins v. McInteer, 470 F.3d 1350, 1362

(11th Cir. 2006) (quoting Wisdom v. First Midwest Bank, 167 F.3d 402, 409 (8th Cir.

1999)). Todd did not file a separate motion under Rule 15. Nor did he attach an

amended pleading or describe how the amended pleading would cure the

deficiencies in his Complaint. Todd is not entitled to leave to amend.

IV.   CONCLUSION

      LG Chem America’s partial motion to dismiss [ECF 15] is GRANTED and

Todd’s alternative request for leave to amend [ECF 23] is DENIED. Counts I, II,

III, and V are DISMISSED.

      SO ORDERED this the 10th day of March 2021.


                                                    Steven D. Grimberg
                                              United States District Court Judge
